DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 and 06/10/2021 are in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent Claims 1 and 11 recites the limitation “the building “. It is unclear what building is being referenced. It is unclear as to what building is being referenced because “the building” has not been properly introduced. Applicant should use ‘a’ or 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method(s) (claims 1-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which Mental Process” group  within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are:  receiving…static data for a plurality of electrical energy-consuming equipment (EECE) associated with the building, …the static data including one or more performance attributes for each EECE; receiving, …dynamic data for each EECE, the network edge device being coupled to each EECE via the local network, the dynamic data including measured performance data for each EECE over a predetermined time period; determining an electrical energy consumption value for each EECE over the predetermined time period based on the performance attributes for each EECE and the measured performance data for each EECE over the predetermined time period; and determining a building electrical energy consumption value over the predetermined time period based on the electrical energy  consumption value for each EECE over the predetermined time period.  . Independent claim 11 recites a similar method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to from a building automation system (BAS) or other data source over a network… the BAS being coupled to each EECE via a local network... from a network edge device over the network…; a network interface, a memory and a processor, coupled to the network interface and the memory;  A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to determine electrical energy consumption (as recited in claims 1, 9-11, and 19-20).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: from a building automation system (BAS) or other data source over a network… the BAS being coupled to each EECE via a local network... from a network edge device over the network…; a network interface, a memory and a processor, coupled to the network interface and the memory; A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to determine electrical energy consumption (as recited in claims 1, 10-11, and 20) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0079]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  While the step of receiving…data is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claim. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-10 and 12-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-10 “where the electrical energy consumption value for each EECE and the building electrical energy consumption value have engineering units of kilowatt-hour (kWh); displaying, via a graphical user interface (GUI), the electrical energy consumption value for each EECE and the building electrical energy consumption value; determining an electrical energy cost value for each EECE based on a building electrical energy rate schedule and the electrical energy consumption value for each EECE; determining a building electrical energy cost value based on the electrical energy cost value for each EECE; and displaying, via the GUI, the electrical energy cost value for each EECE and the building electrical energy cost value; where said determining an electrical energy consumption value for each EECE includes: when the measured performance data for the EECE includes one or more outlier values and a plurality of non-outlier values, replacing each outlier value with an interpolated value that is based on the non-outlier values, where the outlier values fall outside an overall trend in the non-outlier values; where the dynamic data for one or more EECEs have a filtered data rate that is less than a raw data rate of the measured performance data transmitted from the EECE to the network edge device over the local network; where: the EECE is an electrical device or an electromechanical device, - 36 -Att'y Dkt: 19-DATAK-01PATENT the static data for each EECE include at least one of known condition energy consumption data, status data, frequency of use data, lockout data, environmental sensor data measured proximate to the EECE, or control command data; and the measured performance data for each EECE include at least one of speed data, electrical current data, electrical voltage data, or electrical power data; where said determining an electrical energy consumption value for each EECE over the predetermined time period includes: determining an operating load for each EECE based on an air temperature outside the building over the predetermined time period and the static data for each EECE; and determining the electrical energy consumption value for each EECE based on the operating load and a heating regression or a cooling regression applied to the dynamic data”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
 
 Claims 1-4, 7, 9-14, 17, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20090240380 (hereinafter “Shah”) et al., in view of U.S. PGPub 20100286937 to (hereinafter “Hedley”) et al.
 As per claim 1, Shah teaches a computer-based method for determining electrical energy consumption for a building, comprising: 
receiving, from a building automation system (BAS) or other data source over a network, static data for a plurality of electrical energy-consuming equipment (EECE) associated with the building, the BAS being coupled to each EECE via a local network, the static data including one or more performance attributes for each EECE; Shah 0019: “FIG. 1 illustrates a simplified network architecture 100 for providing an energy management system ("EMS"). The architecture 100 may be generically referred to herein as the EMS. The architecture 100 includes a building 102 and a central controller 104 coupled to the building 102 via a network 138, such as the PLC network, a local area network ("LAN"), and the Internet… The building 102 includes a first device 114A, a second device 114B, and a third device 114C (collectively referred to as devices 114 or generically referred to as a device 114). It should be appreciated that the building 102 may include any number of devices 114. The devices 114 may be any electrical device capable of being controlled by the central controller 104. In illustrative embodiments, the devices 114 include LEDs or SSL technology implemented over a PLC network coupled to the central controller 104…0020-0030: the 
receiving, from a network edge device over the network, dynamic data for each EECE, the network edge device being coupled to each EECE via the local network, the dynamic data including measured performance data for each EECE over a predetermined time period; Shah 0033-0035: “Upon receiving the feedback data 120, the central controller 104 may store the feedback data 120 in the data store 106. The central controller 104 may also store the external data 126 in the data store 106. The external data 126 may be retrieved by the external sensors 116 and transmitted over the network 138 to the central controller 104. The external data 126 may also include data from sources other than the external sensors 116. For example, the external data 126 may include power cost schedules, historical data, device information, and non-controllable factors. The device information refers to conditions or relations between the devices. For example, if one LED is switched off, a condition may indicate that certain other LEDs should be switched off as well. The non-controllable factors may include the time of day, date, season, and geography. In the case of a business environment, the external data 126 may further include operating hours, customer traffic data, marketing data, marketing  The implementation is a matter of choice dependent on the performance and other requirements of the computing system.”
 Shah may not explicitly teach the following. However, Hedley teaches: 
determining an electrical energy consumption value for each EECE over the predetermined time period based on the performance attributes for each EECE and the measured performance data for each EECE over the predetermined time period; and determining a building electrical energy consumption value over the predetermined time period based on the electrical energy consumption value for each EECE over the predetermined time period;Hedley 0041: The system 100 may be implemented with a wide range of technologies. The technologies may span data capture and analysis over a wide range of building systems, as shown in the operational diagram 200 in FIG. 2. Such building systems include automation systems 202, high voltage air conditioning (HVAC) systems 204, lighting system 206, power systems 208, security systems 210, radio frequency identification systems (e.g., to track assets, personnel, and inventory) 212, and sensor system 214 (such as pressure, motion, vibration, temperature, and contact sensors)…0109-0110: Calculation of Key Values for Interpretation of Consumption and Cost Information. The system EEMS may include a calculation engine that facilitates performance of nearly any type of calculation at 15-minute intervals. Example calculations include normalized usage and cost parameters, such as Btu/square foot, to facilitate comparisons across facilities. The EEMS will derive the cost data from integration with a bill consolidation platform that provides indices such as cost/square foot or consumption/hour…0506: “extract the month from the date field for each data point (row) and sum the kWh consumption, kBTU consumption, CDD, HDD and the number of days in the data set belonging to each month and store or display the monthly figures; for monthly CDD and HDD, calculate Log CDD, Log HDD, CDD 2, HDD 2 and store or display the values for each month; for each month, calculate average Occupancy, Relative Humidity, Wind Speed, Global Solar Radiation and store or display these for each month; or output other analysis result.” 
Shah and Hedley are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Shah with the aforementioned teachings from Hedley with a reasonable expectation of success, by adding steps that allow the software to determine data with the motivation to more efficiently and accurately organize and analyze consumption data [Hedley 0109]. 
 As per claim 2, Shah and Hedley teach all the limitations of claim 1.
 In addition, Hedley teaches:
where the electrical energy consumption value for each EECE and the building electrical energy consumption value have engineering units of kilowatt-hour (kWh);Hedley 0213: Building Pattern of Operations--i.e. TOUs consumption data demonstrates TOU consumption pattern and long term energy consumption in kwh/day and cost trend ($/month) …0506: “extract the month from the date field for each data point (row) and sum the kWh consumption, kBTU consumption, CDD, HDD and the number of days in the data set belonging to each month and store or display the monthly figures; for monthly CDD and HDD, calculate Log CDD, Log HDD, CDD 2, HDD 2 and store or display the values for each month; for each month, calculate average Occupancy, Relative Humidity, Wind Speed, Global Solar Radiation and store or display these for each month; or output other analysis result.”
Shah and Hedley are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Shah with the aforementioned teachings from Hedley with a reasonable expectation of success, by adding steps that allow the software to determine data with the motivation to more efficiently and accurately organize and analyze consumption data [Hedley 0109]. 
 As per claim 3, Shah and Hedley teach all the limitations of claim 2.
 In addition, Hedley teaches:
displaying, via a graphical user interface (GUI), the electrical energy consumption value for each EECE and the building electrical energy consumption value; Hedley 0046: “For example (602) and/or (604) may include an analysis of the historical billing information and interval data, such as that showing building power usage measured every 5 to 15 minutes. FIG. 7 shows findings 700 that the system 100 may generate from the analysis. The findings 700 may include building efficiency deterioration 702, unnecessary peaking 704, sub-optimal occupancy schedules 706, and temperature correlations 708.
    PNG
    media_image1.png
    804
    575
    media_image1.png
    Greyscale

Shah and Hedley are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Hedley 0109]. 
 As per claim 4, Shah and Hedley teach all the limitations of claim 3.
 In addition, Hedley teaches:
determining an electrical energy cost value for each EECE based on a building electrical energy rate schedule and the electrical energy consumption value for each EECE; determining a building electrical energy cost value based on the electrical energy cost value for each EECE; and displaying, via the GUI, the electrical energy cost value for each EECE and the building electrical energy cost value; Hedley 0041: The system 100 may be implemented with a wide range of technologies. The technologies may span data capture and analysis over a wide range of building systems, as shown in the operational diagram 200 in FIG. 2. Such building systems include automation systems 202, high voltage air conditioning (HVAC) systems 204, lighting system 206, power systems 208, security systems 210, radio frequency identification systems (e.g., to track assets, personnel, and inventory) 212, and sensor system 214 (such as pressure, motion, vibration, temperature, and contact sensors)…0109-0110: Calculation of Key Values for Interpretation of Consumption and Cost Information. The system EEMS may include a calculation engine that facilitates performance of nearly any type of calculation at 15-minute intervals. Example calculations include normalized usage and cost parameters, such as Btu/square foot, to facilitate comparisons across facilities. The EEMS will derive the cost data from integration with a bill consolidation platform that provides indices such as cost/square foot or consumption/hour…0506: “extract the month from the date field for each data point (row) and sum the kWh consumption, kBTU consumption, CDD, HDD and the number of days in the data set belonging to each month and store or display the monthly figures; for monthly CDD and HDD, calculate Log CDD, Log HDD, CDD 2, HDD 2 and store or display the values for each month; for each month, calculate average Occupancy, Relative Humidity, Wind Speed, Global Solar Radiation and store or display these for each month; or output other analysis result.” 
Shah and Hedley are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Shah with the aforementioned teachings from Hedley with a reasonable expectation of success, by adding steps that allow the software to determine data with the motivation to more efficiently and accurately organize and analyze consumption data [Hedley 0109]. 
 As per claim 7, Shah and Hedley teach all the limitations of claim 2.
 In addition, Shah teaches:
the EECE is an electrical device or an electromechanical device,- 36 -Att'y Dkt: 19-DATAK-01PATENT the static data for each EECE include at least one of known condition energy consumption data, status data, frequency of use data, lockout data, environmental sensor data measured proximate to the EECE, or control command data; and the measured performance data for each EECE include at least one of speed data, electrical current data, electrical voltage data, or electrical power data; Shah 0020-0024: “The building 102 includes a first device 114A, a second device 114B, and a third device 114C (collectively referred to as devices 114 or generically referred to as a device 114). It should be appreciated that the building 102 may include any number of devices 114. The devices 114 may be any electrical device capable of being controlled by the central controller 104. In illustrative embodiments, the devices 114 include LEDs or SSL technology implemented over a PLC network coupled to the central controller 104… the devices 114 may include heaters, water heaters, appliances, heating, ventilation, and air conditioning ("HVAC") units, and the like. The devices 114 further include one or more external sensors 116. The external sensors 116 may include sensors capable of detecting external factors within the building 102. Examples of external sensors 116 include, but are not limited to, sensors for detecting and/or measuring temperature, light level, humidity, gas, pressure, motion, smoke, sound, and occupancy …0046: the identification chip 206 may include device driver values for driving the LED bulb 202 for optimal brightness. The 
 As per claim 9, Shah and Hedley teach all the limitations of claim 1.
 In addition, Shah teaches:
a memory and a processor, coupled to the network interface and the memory, configured to determine electrical energy consumption for a building according to the computer-based method of claim 1; Shah 0019-0024: “FIG. 1 illustrates a simplified network architecture 100 for providing an energy management system ("EMS"). The architecture 100 may be generically referred to herein as the EMS. The architecture 100 includes a building 102 and a central controller 104 coupled to the building 102 via a network 138, such as the PLC network, a local area network ("LAN"), and the Internet. If a PLC network is implemented as the network 138, the PLC network may include a communication bridge that enables communication via Ethernet, wireless, infrared, and the like. According to embodiments, the network 138 is a restricted, secure network that implements encryption technology. The central controller 104 is further coupled to a data store 106.”
 As per claim 10, Shah and Hedley teach all the limitations of claim 1.
 In addition, Shah teaches:
a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to determine electrical energy consumption for a building according to the computer-based method of claim 1; Shah 0019-0024: “FIG. 1 illustrates a simplified network architecture 100 for 
 Claims 11-14, 17, and 19-20 are directed to a method for performing the method of claims 1-4, 7, and 9-10 above. The minor difference in independent claim 11 compared to independent claim 1 do not render any new art. The limitation of ‘receiving dynamic data over a network’ is taught by Shah (as stated in rejection of claim 1 above, see Shah Fig. 1). Thus, since Shah and Hedley teach the computer based method, the same art and rationale apply. 
  Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20090240380 (hereinafter “Shah”) et al., in view of U.S. PGPub 20100286937 to (hereinafter “Hedley”) et al., in further view of U.S. PGPub 20190212712 (hereinafter “Wenzel”) et al.
 As per claim 5, Shah and Hedley teach all the limitations of claim 2.
 Shah and Hedley may not explicitly teach the following. However, Wenzel teaches: 
when the measured performance data for the EECE includes one or more outlier values and a plurality of non-outlier values, replacing each outlier value with an interpolated value that is based on the non-outlier values, where the outlier values fall outside an overall trend in the non-outlier values; Wenzel 0073: “Outlier analysis module 256 is configured to test data points and determine if a data point is reliable. For example, if a data point is more than a threshold (e.g., three standard deviations, four standard deviations, or another set value) away from the an expected value (e.g., the mean) of all of the data points, the data point may be determined as unreliable and discarded. Outlier analysis module 256 may further calculate the expected value of the data points that each data point is to be tested against. Outlier analysis module 256 may be configured to replace the discarded data points in the data set with a NaN or another flag such that the new value will be skipped in further data analysis…0081: Integration module 270 is configured to perform an integration over a variable structure from a given start and end time period (e.g., a time period from regression period module 268). According to an exemplary embodiment, integration module 270 uses a trapezoidal method of integration. Integration module 270 may receive an input from balance point module 264 or another module of data synchronization module 214 for performing an integration for a balance point determined by balance point module 264. NaN module 272 is configured to identify NaN flags in a variable structure. NaN module 272 is further configured to replace the NaN flags in the variable structure via interpolation. NaN module 272 may receive an input from, for example, data clean-up module 
Shah, Hedley, and Wenzel are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Shah and Hedley with the aforementioned teachings from Wenzel with a reasonable expectation of success, by adding steps that allow the software to replace data with the motivation to more efficiently and accurately organize and analyze data [Wenzel 0073].  
 Claim 15 is directed to a method for performing the method of claims 5 above. Since Shah, Hedley, and Wenzel teach the computer based method, the same art and rationale apply.
  Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20090240380 (hereinafter “Shah”) et al., in view of U.S. PGPub 20100286937 to (hereinafter “Hedley”) et al., in further view of U.S. PGPub 20140379156 (hereinafter “Kamel”) et al.
 As per claim 6, Shah and Hedley teach all the limitations of claim 2.
 Shah and Hedley may not explicitly teach the following. However, Kamel teaches: 
where the dynamic data for one or more EECEs have a filtered data rate that is less than a raw data rate of the measured performance data transmitted from the EECE to the network edge device over the local network; Kamel 0193-0195, 220: “the data validation and reduction module 912 reduces the quantity of measured energy data that will be reported in substantially real time, stored in the data storage module 814, pushed or automatically transmitted to a remote or cloud database over the communication network 810, or pulled from a user inquiry. The reduced quantity of energy data is based at least in part on previously defined or user defined data filtering parameters, such as, for example, the amount of change of measured or calculated energy data, the rate of change of measured or calculated energy data, a maximum threshold on any of the measured or analyzed data, a minimum threshold on any of the measured or analyzed data, or the like. Reducing the quantity of measured data enables the energy measurement system 702 to use low, medium, or high speed data communication channels over the network 810 to deliver real time or near real time energy reporting for circuits 818, 820, 822 that are being digitally sampled at a higher rate… the data filtering parameter is at least a 10% difference in the rate of change of a parameter, where the change is one of an increase or a decrease, where the parameter is a measured or a calculated parameter, and where the change is between the detected current rate of change and the previous rate of change of the parameter. More preferably, the data filtering parameter is at least a 5% difference in the rate of change, and most preferably, the data filtering parameter is at least a 1% difference in the rate of change.” 
Shah, Hedley, and Kamel are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Kamel 0193].   
 As per claim 8, Shah and Hedley teach all the limitations of claim 2.
 Shah and Hedley may not explicitly teach the following. However, Kamel teaches:
determining an operating load for each EECE based on an air temperature outside the building over the predetermined time period and the static data for each EECE; and determining the electrical energy consumption value for each EECE based on the operating load and a heating regression or a cooling regression applied to the dynamic data; Kamel 0030-0037, 0098: “The facility 104 comprises sensors configured to measure actual energy usage in real time. For example, sensors can measure kilowatt-hours and energy spikes of electrical energy used to power the lighting system, to power the air compressor in the cooling system and to heat water for lavatories, cubic feet of gas consumed by a heating or HVAC system, amount of airflow from compressors in the cooling or HVAC system, and the like. The sensors can comprise current sensors, voltage sensors, EMF sensors, touch sensors, contact closures, capacitive sensors, trip sensors, mechanical switches, temperature sensors, air flow sensors, gas flow sensors, water flow sensors, water sensors, accelerometers, vibration sensors, GPS, wind sensors, sun sensors, pressure sensors, light sensors, tension-meters, microphones, humidity sensors, occupancy sensors, motion sensors, laser sensors, gas sensors (CO2, CO), speed sensors (rotational, angular), pulse counters, and the like. The facility 104 further comprises control systems to control energy consuming and energy saving components of the facility 104. For example, one or more controllers can raise or lower automatic blinds, shut off /reduce heating or cooling in an HVAC system in the entire or just one room of the facility 104, switch usage of electricity from conventional generation to electricity generated by alternate forms, such as wind or solar, and the like… The dynamic information database 107 comprises data from, for example, a weather database with provides weather current weather and forecast information.”
Shah, Hedley, and Kamel are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Shah and Hedley with the aforementioned teachings from Kamel with a reasonable expectation of success, by adding steps that allow the software to determine data with the motivation to more efficiently and accurately organize and analyze data [Kamel 0193].   
 Claim 16 and 18 is directed to a method for performing the method of claims 6 and 8 above. Since Shah, Hedley, and Kamel teach the computer based method, the same art and rationale apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683